                                        IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                              )
                                                      )
                                                      )
        v.                                            ) Criminal No. 20-mj-4322-MTS
                                                      )
NICOLE A. LESCARBEAU,                                 )
a/k/a Nicole Coulibaly,                               )
                                                      )
                                    Defendant         )

                                 GOVERNMENT’S MOTION TO SEAL COMPLAINT

        The United States of America, by Andrew E. Lelling, United States Attorney, and Justin D.

O’Connell, Assistant United States Attorney for the District of Massachusetts, moves the Court to seal

the complaint, supporting affidavit, this motion and the Court’s order on this motion, and any other

paperwork related to this matter, until further order of this Court. As grounds for this motion, the

government states that public disclosure of these materials might jeopardize the ongoing investigation

of this case, as well as the government’s ability to arrest the defendant.

        The United States Attorney further moves pursuant to General Order 06-05 that the United

States Attorney be provided copies of all sealed documents that the United States Attorney has

filed in the above-styled matter.


       ALLOWED David H. Hennessy U.S.M.J.

                                                            Respectfully submitted,
       Dec 2, 2020
                                                            ANDREW E. LELLING
                                                            United States Attorney

        Date: December 2, 2020                           By: /s/ Justin D. O’Connell
                                                             JUSTIN D. O’CONNELL
                                                             Assistant U.S. Attorney
